Mr. Justice Waterman delivered the opinion of' the Court. Clauses 46, 66 and 91 of article 5 of chapter 24 of the Revised Statutes, give to the city power to enact the ordinance. McPherson v. Village of Chebanse, 114 Ill. 46; Dennehy v. City of Chicago, 120 Ill. 627; Schumm v. Gardner, 25 Ill. App. 633. Penal statutes are, indeed, to be strictly construed, and not extended by implication to persons or things not expressly within their terms, but they are to be reasonably construed. The ordinance clearly includes both selling and delivering beer within the city. Selling beer is certainly a part of the ordinary business of a brewer. A brewer makes beer to sell, not to give away or consume. A part of his ordinary business is carried on wherever he sells or delivers beer. The ordinance is not rendered void by its exemption of weiss beer. The exemption is as to an article, not to persons. Timm v. Harrison, 109 Ill. 593. The provisions requiring a disclosure by the applicant for a license of his place or places of business outside the city of Chicago, and of the name of each and every agent representing the applicant, are not unreasonable regulations as aids to a proper enforcement of the ordinance. The judgment of the Criminal Court is affirmed.